Exhibit 16.3 May 11, 2010 Office of the Chief Accountant Securities and Exchange Commission 100 F. Street N.E. Washington, DC 20549 We have read the statements made by All American Pet Company, Inc. which we understand will be filed with the Securities and Exchange Commission pursuant to Item 4.01 of Form 8-K, as part of the Form 8-K of All American Pet Company, Inc. dated April 24, 2010. We agree with the statements concerning our Firm pertaining to the Item 4.01 disclosure in such Form 8-K. Very truly yours, /S/ Richard Hawkins Richard Hawkins R.R. Hawkins & Associates Los Angeles, California
